Title: To James Madison from John Webb, 30 April 1802 (Abstract)
From: Webb, John
To: Madison, James


30 April 1802, Charleston. Sends JM a copy of his letter to Colhoun and a duplicate of the certificate enclosed in it, “as there is a probability Mr. Calhoun may not be in the City, on the Arrival of the Mail at Washington.” Asks JM to present these to the president if Colhoun is absent and if the proposed alteration in the appointment of commissioners of bankruptcy has taken place.
 

   
   RC and enclosures (DNA: RG 59, LAR, 1801–9, filed under “Webb”). RC 1 p.; docketed by Jefferson. Webb enclosed a certificate of recommendation signed by Thomas Bee and six others, 28 Apr. 1802 (1 p.), and a copy of his letter to Colhoun, 28 Apr. 1802 (2 pp.), explaining that he held an appointment as commissioner of bankruptcy under Judge Bee and asking to be continued in that office by Jefferson.



   
   This was probably the John Webb (1744–1807) who was a wealthy Charleston merchant (Edgar et al., Biographical Directory of the South Carolina House of Representatives, 3:756–57).



   
   John Ewing Colhoun (or Calhoun) (1750–1802), a cousin of John C. Calhoun, was a Princeton graduate and lawyer who fought under Gen. Andrew Pickens during the Revolutionary War. He served repeatedly in the South Carolina House of Representatives and in the state’s Privy Council. Colhoun was elected to the U.S. Senate in 1800 as a Republican but voted with the Federalists against the repeal of the Judiciary Act of 1801. He died in office (Harrison, Princetonians, 1769–1775, pp. 368–70).


